EXHIBIT 10.24



ELIZABETH ARDEN, INC.



SEVERANCE POLICY



1.     Introduction



          This Policy was adopted by the Compensation Committee of the Board of
Directors of Elizabeth Arden, Inc. (the "Company") and was last amended on
February 3, 2014. The Policy is intended to help the Company achieve its goals
of attracting and retaining key management personnel who are critical to the
long-term success and competitiveness of the Company.



2.     Definitions



          For purposes of this Policy, the following capitalized terms shall
have the meanings set forth below. Non-capitalized terms shall have their
ordinary meanings.



          "Affiliate" shall mean any person, limited liability company,
corporation, partnership, association or any other entity controlling,
controlled by or under common control with the Company. "Control" shall mean the
ownership by the Company of greater than fifty (50%) of the voting interests of
such person or any other such arrangement as constitutes the possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of any such person, corporation or entity, through ownership of
voting securities, by contract or otherwise.



          "Base Amount" shall mean the then-current Base Salary plus
then-current Target Bonus applicable to a Covered Employee.



          "Base Salary" shall mean the weekly or monthly base salary, as the
context requires, of a Covered Employee as of the effective date of termination
of a Covered Employee's employment. For purposes of calculating the Base Amount
under Section 4, the Base Salary shall be the covered Employee's annualized Base
Salary.



          "Cause" shall mean  



          (a)   

any material violation by a Covered Employee of the Company's Code of Business
Conduct or any other material Company policy applicable to the Covered Employee;



          (b)   

the commission of an intentional act of fraud, embezzlement, theft or dishonesty
against the Company by the Covered Employee;



          (c)   

the conviction of a Covered Employee for (or the pleading by a Covered Employee
of nolo contendere to) any crime which constitutes a felony, or a misdemeanor
involving moral turpitude, or which, in the reasonable opinion of the Company,
has caused material embarrassment to the Company;



          (d)   

the gross neglect or willful failure by a Covered Employee to perform his/her
duties and responsibilities in all material respects, if such breach of duty is
not cured within 10 days after receipt of written notice thereof to the Covered
Employee by the Company or its Board of Directors; or



          (e)   

a Covered Employee's failure to obey the reasonable and lawful orders or
instructions of the Chief Executive Officer, the Covered Employee's supervisor
or the Board of Directors, unless such failure is cured within 10 days after
receipt of written notice thereof to the Covered Employee by the Company or the
Board of Directors.



          For purposes of clause (d), no act, or failure to act, on the part of
a Covered Employee shall be deemed "willful" unless done, or omitted to be done,
by the Covered Employee other than in good faith and without reasonable belief
that such act, or failure to act, was in the best interest of the Company.



          

"Change of Control" shall mean the occurrence of any of the following events:



 

                    (i)    the consummation of any transaction or series of
transactions (including, without limitation, any merger or consolidation) the
result of which is that any "person" (as such term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) becomes
the "beneficial owner" (as such term is defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), directly or indirectly, of (a) 35% or more of the
voting interests of the Company and (b) more of the voting interests of the
Company than are, in the aggregate, beneficially owned by the Principals and
their Affiliates at the time of such consummation; or



 

                    (ii)    during any period of two (2) consecutive years, the
individuals who at the beginning of such period constitute the Company's Board
of Directors or any individuals who would be Continuing Directors cease for any
reason (other than due to death or voluntary resignation) to constitute at least
a majority thereof; or



 

                    (iii)    the Company's Board of Directors shall approve a
sale, lease, transfer, conveyance or other disposition of all or substantially
all of the assets of the Company, and such transaction shall have been
consummated; or



 

                    (iv)    the Company's Board of Directors shall approve any
merger, consolidation, or like business combination or reorganization of the
Company, the consummation of which would result in the occurrence of any event
described in clause (i) above, and such transaction shall have been consummated.



          "Code" shall mean the Internal Revenue Code of 1986, as amended.



          "Compensation Committee" shall mean the Compensation Committee of the
Board of Directors of the Company.



          "Continuing Directors" shall mean (x) the directors of the Company in
office on March 22, 2002 (the "Effective Date") and (y) any successor to any
such director and any additional director, in each case, who after the Effective
Date was nominated or selected by a majority of the Continuing Directors (or the
Nominating and Corporate Governance Committee of the Board of Directors of the
Company consisting of Continuing Directors) in office at the time of his or her
nomination or selection.

          "Covered Employee" shall mean any U.S.-based executive officer, senior
vice president or vice president of the Company and any officer of an Affiliate
of the Company that is an "executive officer" of the Company for purposes of the
Securities Exchange Act of 1934, as amended.

          "ERISA" shall mean the Employee Retirement Income Security Act of
1974, and the rules and regulations thereunder, as such may be amended from time
to time.



          "Good Reason" shall mean



          (a)   that without the Covered Employee's prior written consent and in
the absence of Cause, one or more of the following events occurs:



 

                    (i)    any materially adverse change in the Covered
Employee's authority, duties, or responsibilities or any assignment to the
Covered Employee of duties and responsibilities materially inconsistent with
those normally associated with the Covered Employee's position; or



 

                    (ii)    the Covered Employee is required to be primarily
based at any office more fifty (50) miles outside the metropolitan area of the
Covered Employee's then current business address, excluding travel reasonably
required in the performance of the Covered Employee's responsibilities; and



          (b)   within sixty (60) calendar days of learning of the occurrence of
any event specified in clause (a), and in the absence of any circumstances that
constitute Cause, the Covered Employee terminates employment with the Company,
by written notice to the Company; provided, however, that the events set forth
in subparagraphs (a)(i) or (a)(ii) shall not constitute Good Reason for purposes
of this Policy unless, within thirty (30) calendar days of a Covered Employee's
learning of such event, the Covered Employee gives written notice of the event
to the Company, and the Company fails to remedy such event within thirty
(30) calendar days of receipt of such notice.



          "Long-Term Service-Based Cash Award" shall mean any award made to an
employee of the Company or an Affiliate that vests 12 months or more after its
date of grant and is denominated and payable in cash, subject only to such
employee's continued service with the Company or its Affiliate.



          "Performance-Based Cash Award" shall mean any award made to an
employee of the Company or an Affiliate that vests on the achievement of
specific performance criteria and is denominated and payable in cash.



          "Permanent Disability" shall mean the Covered Employee's inability to
perform such Covered Employee's duties and responsibilities for a period of 90
consecutive days or 120 non-consecutive days, in either event in any 12 month
period, due to illness, accident or any other physical or mental incapacity, as
reasonably determined by a physician selected in good faith by the Company.



          "Principals" shall mean William Tatham, E. Scott Beattie, J. W. Nevil
Thomas, Fred Berens, Richard C. W. Mauran, Maura J. Clark, and Paul West.

          "Section 409A" shall mean Section 409A of the Code.



          "Specified Employee" shall have the same meaning as such term is given
for purposes of Section 409A.



          "Target Bonus" shall mean the annual bonus payable as a percentage of
the Covered Employee's Base Salary under the Company's Management Bonus Plan (or
any successor annual bonus plan), assuming the applicable performance levels at
"target" were achieved for the year of termination.



3.     Termination without Cause



          Subject to the provisions of Section 5 below, in the event that the
employment of a Covered Employee is terminated by the Company without Cause
(other than (i) after a Change of Control as discussed in Section 4.0 below or
(ii) upon the death or Permanent Disability of the Covered Employee), such
Covered Employee shall be entitled to a lump sum severance payment equal to the
greater of (a) two weeks of Base Salary for every year of such Covered
Employee's employment with the Company, not to exceed a maximum of one year of
Base Salary, or (b) the applicable amount calculated in accordance with the
following schedule:



Tier

Severance

I - Chief Executive Officer

24 months of Base Salary

II - President (if title not also held by CEO)

18 months of Base Salary

III - Executive Vice President

12 months of Base Salary

IV - Senior Vice President

9 months of Base Salary

V - Vice President

6 months of Base Salary



4.     Termination after a Change of Control



          Subject to the provisions of Section 5 below, if (i) a Change of
Control occurs and (ii) the employment of a Covered Employee is terminated
(other than upon the death or Permanent Disability of the Covered Employee)
either (a) without Cause within two years of the Change of Control, or (b) by
the Covered Employee for Good Reason within two years of the Change of Control,
then such Covered Employee shall be entitled to a lump sum severance payment
equal to the applicable amount calculated in accordance with the following
schedule:





Tier

Severance

I - Chief Executive Officer

2.99 times the Base Amount

II - President (if title not also held by CEO)

2.0 times the Base Amount

III - Executive Vice President

1.5 times the Base Amount

IV - Senior Vice President

1.0 times the Base Amount



          In addition, the Covered Employee shall be entitled to receive a lump
sum payment equal to (a) the Covered Employee's Target Bonus for the year in
which the Covered Employee's employment is terminated, pro-rated to the date of
such termination, and (b) the sum of (i) 24 months of the employer portion of
monthly health insurance premiums, and (ii) 24 months of the monthly executive
disability insurance premiums paid or reimbursed by the Company with respect to
the Covered Employee.

          If the Total Benefits (as defined below) payable to a Covered Employee
would result in an excise tax under Section 4999 of the Code (the "Excise Tax"),
then the Total Benefits shall be reduced to the extent necessary to eliminate
the Excise Tax.  This reduction of Total Benefits shall only be made, however,
if the Covered Employee's resulting Net Retained Amount (as defined below) after
such reduction would be greater than if no such reduction were made and the full
amount of Total Benefits were paid and subject to the Excise Tax.  All
determinations required to be made under this Section 4 shall be made by a tax
advisor selected by the Company and reasonably acceptable to the Covered
Employee ("Tax Advisor"), which determinations shall be conclusive and binding
on the Covered Employee and the Company absent manifest error. All fees and
expenses of the Tax Advisor shall be borne solely by the Company.  Prior to any
reduction in the Covered Employee's Total Benefits pursuant to this Section 4,
Tax Advisor shall provide the Covered Employee and the Company with a report
setting forth its calculations and containing related supporting information. In
the event any such reduction is required, the Total Benefits shall be reduced in
the following order: (i) the payments to be made under this Section 4, and (ii)
any Total Benefits that arise from any accelerated vesting of equity awards;
provided, however, that if any Total Benefits are subject to Section 409A, such
Total Benefits will be the last to be reduced.



          For purposes of this Section 4:


        "Total Benefits" shall mean the payments described in this Section 4
(the "CIC Severance Payments") together with any other payment or benefit
received or to be received by a Covered Employee in connection with a "change in
ownership or control" (within the meaning of Section 280G of the Code) of the
Company (such as outstanding equity or performance or service- based cash
awards); and

          "Net Retained Amount" shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the
Total Benefits net of all federal, state and local taxes imposed on the Covered
Employee with respect thereto.



5.     Conditions to and Timing of Payments



          No severance payment shall be made to a Covered Employee under this
Policy unless, within sixty (60) days of the effective date of the Covered
Employee's termination, such Covered Employee shall have executed and delivered
to the Company a waiver and general release in favor of the Company and its
Affiliates releasing the Company and its Affiliates from any and all claims
relating to such Covered Employee's (i) employment with the Company and (ii)
termination of employment (the "Release"). The Release shall be in the form of
the Company's then-standard form of Release and shall include confidentiality
and non-disparagement provisions.



          To the extent permissible under Section 409A, any severance payment
made pursuant to this Policy shall be made by the Company on the first business
day following the sixtieth day (60th) after the effective date of the Covered
Employee's termination. For the avoidance of doubt, no payment shall be made
under this Policy if the Release referred to in the preceding paragraph is not
executed by the Covered Employee and delivered to the Company by the sixtieth
(60th) day following the effective date of the Covered Employee' termination.

          Notwithstanding the provisions of the preceding paragraph, to the
extent (i) a severance payment under this Policy is determined by the Company to
be subject to Section 409A and (ii) is to be made to a Specified Employee who
would be subject to a penalty tax under Section 409A, any such severance payment
shall be made by the Company on the first day of the seventh month following the
effective date of such Covered Employee's termination.



6.     Benefits



          The Compensation Committee shall have the discretion to increase any
severance payment due pursuant to this Policy to provide for COBRA health
insurance premiums and/or such other termination-related benefits (such as
outplacement services, relocation expenses and similar items) as the
Compensation Committee may determine are reasonable in the context, provided,
however, that any amount to be paid to a Covered Employee with respect to such
health insurance premiums and/or other termination-related benefits shall be
paid in a single lump sum at the same time as severance payments are to be made
pursuant to the provisions of Section 5 of this Policy.



7.    Treatment of Other Outstanding Awards upon a Change of Control



          The treatment of outstanding equity awards upon a Change of Control
shall be in accordance with the terms and conditions of the relevant equity
incentive plans and award agreements applicable to such awards.



          Long-Term Service-Based Cash Awards shall immediately vest upon the
occurrence of a Change of Control, and shall be paid on the fifteenth (15th) day
following the Change of Control.



          Performance-Based Cash Awards will immediately vest upon the
occurrence of a Change of Control at either (i) their target value (if the
applicable performance period has not yet elapsed) or (ii) the value resulting
from any achieved performance targets applicable to the elapsed performance
measurement period, and shall be paid on the fifteenth (15th) following the
Change of Control.



8.     Policy Changes; Binding Obligations



          The Company reserves the right to amend or modify this Policy at any
time without prior notice, provided that, without the written approval of any
affected Covered Employee, no such amendment or modification made subsequent to
the occurrence of a Change of Control shall alter or impair the benefits that
might be payable to a Covered Employee hereunder as a result of a termination of
employment following such Change of Control. This Policy will also change from
time to time as the terms and phrases used in this Policy are modified by rule
or law.



          The obligations of the Company under Section 4 and Section 7 shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other business combination of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. The Company agrees that it will make
appropriate provisions for the preservation of Company employee rights under
such sections of this Policy in any agreement or plan which it may enter into or
adopt to effect any such merger, consolidation, reorganization or transfer of
assets.

9.     Interpretation



          The Compensation Committee shall administer and interpret this Policy.
This Policy is intended to comply with the provisions of Section 409A, if and to
the extent that the benefits payable pursuant to this Policy do not qualify for
any applicable exception to those provisions. The provisions of this Policy
shall be interpreted in a manner consistent with the applicable requirements of
Section 409A and any rules or regulations issued pursuant thereto, including
without limitation, the requirement in Section 409A(a)(2)(B)(i) that payments
subject to Section 409A made on account of a separation from service to a
"specified employee," as defined therein, not be made before the date which is
six (6) months after the date of separation from service (or, if earlier, the
date of the specified employee's death).



10.     Claims Procedure



          In the event that any Covered Employee or his or her beneficiary
claims to be entitled to benefits under this Policy or believes his or her
benefits are incorrect, that Covered Employee or his or her beneficiary
(hereafter, a "Claimant") may file a claim for benefits by submitting a written
statement describing the basis of the claim for benefits under this Policy. The
Compensation Committee shall review the claim and respond within a reasonable
period of time, but no more than 90 days after receipt of the claim by the
Compensation Committee.



          If the Compensation Committee makes an adverse determination as to the
Claimant's claim, the Compensation Committee shall, within the time period
described above, notify the Claimant in a writing setting forth, in a manner
calculated to be understood by the Claimant:



 

                    (i)    the specific reasons for the adverse determination,



 

                    (ii)    the provisions of this Policy on which the
determination is based,



 

                    (iii)    a description of additional information or material
necessary for the Claimant to perfect the claim and an explanation of why such
additional information or material is necessary, and



 

                    (iv)    a description of this Policy's review procedures and
the time limits applicable to such procedures, including a statement of the
Claimant's right to bring suit under Section 502(a) of ERISA following an
adverse benefit determination on review.



          Within 60 days of receipt by a Claimant of a notice denying a claim,
the Claimant, or his or her duly authorized representative, may request in
writing a full and fair review of the claim by filing an appeal with the
Compensation Committee. In connection with such appeal, the Claimant or his or
her duly authorized representative:



 

                    (i)    may submit written comments, documents, records, and
other information relating to the claim for benefits, and



 

                    (ii)    shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits.

          The Compensation Committee shall provide for a full and fair review
that takes into account all comments, documents, records, and other information
submitted by the Claimant's written presentation, as well as any evidence, facts
or circumstances the Compensation Committee deems relevant.





          The Compensation Committee shall make a decision not later than 60
days after the Compensation Committees receipt of a request for appeal.



          As amended on February 3, 2014.

